Miscellaneous Communication to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
The applicant interview summary filed on May 2, 2022 fails to include an accurate record of the substance of the examiner-initiated telephonic interview held on April 27, 2022. 
In particular, the applicant interview summary filed on May 2, 2022 of the examiner-initiated interview held on April 27, 2022 contains an incorrect statement, as well as a couple of potentially misleading statements. 
In the aforementioned applicant interview summary, applicant has incorrectly stated “Moreover, the Examiner expressly stated at the start that the conversation was ‘off the record’”. However, the examiner never made this statement during the aforementioned interview nor would it have made any sense for the examiner to make this statement as explained hereinbelow. 
First of all, it is noted that the examiner’s interview summary and the applicant’s interview summary agree that the purpose of the examiner’s telephonic interview was to suggest that applicant file a supplemental response to obviate the previously mailed Notice of Non-Compliant Amendment. Given this, and given that the examiner is very much aware that, based on procedural requirements as per the MPEP (i.e., see at least MPEP 714 and 37 CFR 1.111(a)(2)(ii)), the entry of supplemental amendments in response to Office actions is not a matter of right, with supplemental amendments generally only entered if the examiner has requested the same and/or if there is evidence on the record (i.e., such as via an interview summary) that such a supplemental reply is otherwise deemed appropriate and desirable by the examiner, the examiner would have had no reason to suggest, state, request, or desire that the examiner-initiated interview on April 27, 2022 be kept “off the record” as misstated by applicant’s interview summary. Keeping the substance “off the record” would be completely counter to the purpose of the examiner-initiated interview, not to mention a waste of time and contrary to accepted procedure.  
As evidence that the examiner had no intention of keeping the conversation “off the record” as alleged by applicant, the examiner submits the Examiner-Initiated Interview Summary itself, which the examiner began preparing immediately after the interview during the afternoon of April 27, 2022 (see Exhibit A hereinbelow) and which the examiner completed and reviewed prior to posting for credit and mailing several hours later that night (see Exhibit A hereinbelow). The examiner also submits evidence that the interview summary was started immediately following the interview, and was last revised and posted for mailing (and thus placed on the record as required) several hours thereafter (i.e., before the next workday). See Exhibit A and Exhibit B hereinbelow. Therefore, the examiner proceeded immediately to make the interview of record, as is required, several days before the mailing of the examiner’s interview summary on May 2, 2022 (and several days before applicant filed the applicant interview summary which includes applicant’s inaccurate assertion, also on May 2, 2022).
In view of the above, applicant’s written statement appears to include a significant misrepresentation and/or misquote of what the examiner stated during the telephonic interview, with the examiner not understanding what if anything in particular gave rise to the misunderstanding and misquote at hand.  Given that an applicant interview summary is not procedurally required for examiner-initiated interviews like this one, it is hereby noted that merely filing an incomplete or cursory applicant interview summary would not have been non-responsive. However, an applicant interview summary containing misquotes and/or other inaccuracies (like the one filed on May 2, 2022) cannot remain uncontested by the examiner and must be corrected in order to set the record clear, as required. Correction and/or clarification is required in applicant’s next reply.
Additionally (but less importantly), applicant’s interview summary, in the pair of sentences immediately preceding the aforementioned misquote by applicant, also states that “the interview was not scheduled, and there was no agenda provided by the Examiner ahead of time”, thus seeming to imply that scheduling an examiner-initiated interview ahead of time and providing an agenda are procedural requirements (neither is a requirement) and that the examiner’s request for an interview was therefore contrary to accepted procedure. Regardless, the examiner notes in response that the examiner telephoned Attorney Weigand, that Attorney Weigand returned the examiner’s telephone call later on the same afternoon, that the examiner stated her purpose for calling/agenda (i.e., to discuss the Notice of Non-Compliant or Non-Responsive Amendment as also noted by applicant in the applicant interview summary), that the examiner asked Attorney Weigand whether he could talk at that time or whether he needed more time to prepare or a more convenient time for the interview, and that Attorney Weigand agreed to accept the interview at that time (i.e., during the same call by which he returned the examiner’s call, thus rendering it unnecessary to schedule the interview ahead of time). The examiner therefore does not quite understand the relevance of these comments by the attorney, namely of the attorney’s comments immediately preceding the aforementioned misquote. Clarification is respectfully requested in the next reply by applicant if the examiner has somehow inadvertently misconstrued these comments by applicant. 
Exhibit A:

    PNG
    media_image1.png
    1039
    1932
    media_image1.png
    Greyscale










Exhibit B:

    PNG
    media_image2.png
    1024
    1915
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763